Citation Nr: 1101511	
Decision Date: 01/13/11    Archive Date: 01/20/11

DOCKET NO.  07-07 371	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for arthritis of the right 
hip and knees, to include as due to an undiagnosed illness or 
other qualifying chronic disability under 38 U.S.C.A. § 1117.  

2.  Entitlement to service connection for arthritis of the left 
hip, to include as due to an undiagnosed illness or other 
qualifying chronic disability under 38 U.S.C.A. § 1117.  

3.  Entitlement to service connection for a skin disorder, to 
include urticaria, keratosis of the forehead, and eczema of the 
feet, to include as due to an undiagnosed illness or other 
qualifying chronic disability under 38 U.S.C.A. § 1117.  

4.  Entitlement to service connection for an acquired psychiatric 
disorder, to include posttraumatic stress disorder (PTSD).  




REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Anthony M. Flamini, Counsel


INTRODUCTION

The Veteran had active duty service from January 1982 to 
September 1992, including service in Southwest Asia from July 
1990 to March 1991.

This matter comes before the Board of Veterans' Appeals (Board) 
from August 2003 and August 2007 rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.

The Veteran's claim for entitlement to service connection for an 
acquired psychiatric disorder was initially characterized as a 
claim of service connection for PTSD.  However, while on appeal, 
the United States Court of Appeals for Veterans Claims (Court) 
addressed a case involving the scope of filed claims.  In Clemons 
v. Shinseki, 23 Vet. App. 1 (2009), the Court held that a claim 
is not limited to the diagnosis identified by the Veteran.  More 
precisely, a claim is for a disability that may reasonably be 
encompassed by several factors including: (1) the claimant's 
description of the claim; (2) the symptoms the claimant 
describes; and (3) the information the claimant submits or that 
[VA] obtains in support of the claim.  A review of the claims 
file shows that the Veteran has been variously diagnosed as 
having PTSD and generalized anxiety disorder.  The Board 
therefore finds that the Veteran's claim is not limited solely to 
PTSD.  Instead, the claim is properly characterized broadly as a 
claim of service connection for an acquired psychiatric disorder, 
to include PTSD.

Similarly, the Veteran's claim for entitlement to service 
connection for a skin disorder was initially characterized as 
separate claims of service connection for urticaria and service 
connection for keratosis of the forehead and eczema of the feet.  
In addition, the Veteran has complained of other skin problems 
ranging from boils to rashes to bruising and cuts which take a 
long time to heal.  As such, in light of the Court's holding in 
Clemons, supra, these claims have been recharacterized broadly as 
a claim of service connection for a skin disorder.  

The Board notes that the Veteran requested a Travel Board hearing 
in his March 2007 substantive appeal.  However, in June 2010, the 
Veteran requested that his scheduled Travel Board hearing be 
cancelled.  Therefore, the request for a hearing is withdrawn.  
See 38 C.F.R. § 20.204, 20.704(e) (2010).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran seeks entitlement to service connection for arthritis 
of the right hip and knees, arthritis of the left hip, a skin 
disorder, and an acquired psychiatric disorder.  Specifically, he 
contends that his arthritis of the bilateral hips and knees as 
well as his various skin disorders are due to an undiagnosed 
illness or other qualifying chronic disability under 38 U.S.C.A. 
§ 1117.  He contends that his psychiatric disorder developed due 
to his experiences while stationed in the Persian Gulf.  

With respect to the Veteran's claims for arthritis and skin 
disorders, for Persian Gulf Veterans, service connection may also 
be established when there are objective indications of qualifying 
chronic disability that became manifest either during active 
service in the Southwest Asia theater of operations during the 
Persian Gulf War or to a degree of 10 percent or more not later 
than December 31, 2011.  See 38 U.S.C.A. § 1117(a)(1)(A) (West 
2002); 38 C.F.R. § 3.317(a) (2010).

The term "Persian Gulf Veteran" means a Veteran who served on 
active military, naval, or air service in the Southwest Asia 
theater of operations during the Persian Gulf War.  38 C.F.R. § 
3.317(d)(1).  The Southwest Asia theater of operations includes 
Iraq, Kuwait, Saudi Arabia, the neutral zone between Iraq and 
Saudi Arabia, Bahrain, Qatar, the United Arab Emirates, Oman, the 
Gulf of Aden, the Gulf of Oman, the Persian Gulf, the Arabian 
Sea, the Red Sea, and the airspace above these locations.  38 
C.F.R. § 3.317(d)(2).  

The term "objective indications of a chronic disability" includes 
both "signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  Signs 
or symptoms that may be manifestations of an "undiagnosed 
illness" include, but are not limited to, fatigue, signs or 
symptoms involving the skin, headaches, muscle pain, joint pain, 
neurologic signs or symptoms, neuropsychological signs or 
symptoms, signs or symptoms involving the respiratory system 
(upper or lower), sleep disturbances, gastrointestinal signs or 
symptoms, cardiovascular signs or symptoms, abnormal weight loss, 
or menstrual disorders.  38 C.F.R. § 3.317(b).  

A "qualifying chronic disability" means a chronic disability 
resulting from any of the following (or any combination of any of 
the following):  an undiagnosed illness; a medically unexplained 
chronic multi-symptom illness, such as chronic fatigue syndrome, 
fibromyalgia, and irritable bowel syndrome, that is defined by a 
cluster of signs or symptoms; and any diagnosed illness that the 
Secretary determines to meet the criteria for a medically 
unexplained chronic multisymptom illness.  See 38 U.S.C.A. § 
1117; 38 C.F.R. § 3.317(a)(1)(i).  Disabilities that have existed 
for six months or more and disabilities that exhibit intermittent 
episodes of improvement and worsening over a six-month period 
will be considered "chronic."  The six-month period of chronicity 
will be measured from the earliest date on which the pertinent 
evidence establishes that the signs or symptoms of the disability 
first became manifest.  38 C.F.R. § 3.317(c).

In essence, "in order to establish service connection under 38 
U.S.C.A. § 1117 and 38 C.F.R. § 3.317, a claimant must present 
evidence that he or she is a Persian Gulf Veteran who (1) 
exhibits objective indications; (2) of a chronic disability such 
as those listed in paragraph (b) of 38 C.F.R. § 3.317; (3) which 
became manifest either during active military, naval, or air 
service in the Southwest Asia theater of operations during the 
Persian Gulf War, or to a degree of 10 [percent] or more not 
later than [the statutory time limit]; and (4) such 
symptomatology by history, physical examination, and laboratory 
tests cannot be attributed to any known clinical diagnosis.  
Gutierrez v. Principi, 19 Vet. App. 1, 7 (2004).

Here, service personnel records reflect that the Veteran served 
in Southwest Asia from July 1990 to March 1991.  As such, there 
is no question that he is considered a "Persian War Veteran."  38 
C.F.R. § 3.317(d)(1).  Therefore, he meets the threshold 
eligibility criteria to be considered under the provisions of 38 
U.S.C.A. § 1117 for service connection for an undiagnosed illness 
or other qualifying chronic disability.

A review of the Veteran's service treatment records does not 
reveal diagnoses of or complaints of chronic joint pain or skin 
disorders.  Similarly, his September 1992 Report of Medical 
Examination at separation indicated that his musculoskeletal 
system, lower extremities, skin, and lymphatics were all within 
normal limits.  However, it appears possible that his service 
treatment records are not complete.

The Board notes that the Veteran has been diagnosed with 
degenerative joint disease and osteoarthritis in his bilateral 
hips and knees.  With respect to his skin disorders, the Veteran 
has been diagnosed as having epidermal acanthosis with focal mild 
hypergranulosis on the distal shaft of his penis; epidermal 
hyperkeratosis, hypergranulosis, and papillomatosis on the shaft 
of his penis; epidermal hyperkeratosis, hypergranulosis, 
koilocytosis, and papillomatosis on his right posterior thigh; 
seborrhoeic keratosis on his back; and sebaceous hyperplasia on 
his forehead.  As these disorders have all been attributed to 
known clinical diagnoses, they cannot be considered undiagnosed 
illnesses or other qualifying chronic disabilities under 38 
U.S.C.A. § 1117.  However, the reports of VA examinations 
afforded to the Veteran do not include opinions as to the 
etiology of the Veteran's current skin disorders.  

In addition, he has described numerous skin disorders which he 
claims are separate and distinct from his various clinical 
diagnoses.  For instance, he has described "constant sweating, 
prickly heat bumps, pimples, and boils that form with the 
slightest physical activity" as well as "daily skin 
irritations, blotches of red skin, itchy and flakey skin, rashes 
that come and go, bruising that has never developed before, cuts 
and wounds that take long periods of time to heal, [and] 
symmetrical sores sometimes develop."  The Veteran has also 
claimed that the diagnosed skin disorders on his penis and 
posterior right thigh developed during his Persian Gulf War 
service; thus, they could be subject to service connection on a 
direct basis.  

Although the Veteran underwent a Persian Gulf Registry 
Examination, he was not afforded VA examinations specific to his 
claims for joint pain and skin disorders.  

In addition, the Veteran's lay testimony can be competent and 
sufficient to establish a diagnosis of a condition when a 
layperson is competent to identify the medical condition.  
Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007), see 
also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2007).  Lay 
testimony is competent to establish the presence of observable 
symptomatology and "may provide sufficient support for a claim of 
service connection."  Layno v. Brown, 6 Vet. App. 465, 469 
(1994).  The Board finds that joint pain and skin disorders are 
the type of observable symptomatology which laypeople are 
competent to identify.  

VA has a duty to assist a Veteran in the development of the 
claims.  This duty includes providing an examination when 
necessary.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159.  As such, the RO should afford the Veteran appropriate 
VA examinations that expressly consider the criteria necessary to 
show a qualifying chronic disability, such as the chronicity of 
the Veteran's claimed symptoms, the objective manifestations of 
any joint pain or skin disorders, and whether such symptoms can 
be attributed to diagnosed disabilities.

With respect to the Veteran's claim for entitlement to service 
connection for an acquired psychiatric disorder, he claims he 
developed PTSD as a result of several in-service stressors.  
Specifically, he claims that the receipt of immunizations and 
vaccines that he believed were experimental in nature, the 
destruction of chemical weapons in nearby Khamisiyah, Iraq, in 
July 1997, unsanitary living conditions, and quick deployment 
orders that he blames for the failure of his marriage caused 
stress that later led to PTSD.

More significantly, the Veteran reported that several Iraqi Scud 
and U.S. Patriot missiles landed in his area of operations while 
he was with the 724th Support Battalion in Saudi Arabia near the 
Iraqi border.  This alleged stressor is corroborated by a May 
2008 lay statement from a serviceman who served with the Veteran, 
indicating that they came under attack from Scud missiles while 
stationed at Camp Victory Station, Saudi Arabia, and lost 25 
fellow servicemen during one night of attacks.  In addition, on 
his December 1997 Persian Gulf Registry Examination, the Veteran 
indicated that he was under enemy fire (including Scud missiles) 
for four or more weeks, and that he was in danger of being 
injured or killed 51 or more times.  Personnel records indicate 
that the Veteran was authorized to wear a 24th Infantry Division 
unit insignia as a combat patch due to his being attached to the 
24th Personnel Service Company during Operation Desert Storm in 
the Kuwait theater of operations.  The Veteran's service 
personnel records were requested form the National Personnel 
Records Center 

VA recently amended its adjudication regulations governing 
service connection for PTSD by liberalizing in certain 
circumstances, the evidentiary standard for establishing the 
required in-service stressor.  Specifically, the final rule 
amended 38 C.F.R. § 3.304(f), by redesignating current paragraph 
(f)(3) and (f)(4) and (f)(5), respectively, and by adding a new 
paragraph (f)(3) that reads as follows:

If a stressor claimed by a Veteran is 
related to the Veteran's fear of hostile 
military or terrorist activity and a VA 
psychiatrist or psychologist or a 
psychiatrist or psychologist with who VA 
has contracted confirms that the claimed 
stressor is adequate to support a diagnosis 
of [PTSD] and that the Veteran's symptoms 
are related to the claimed stressor, in the 
absence of clear and convincing evidence to 
the contrary, and provided the claimed 
stressor is consistent with the places, 
types, and circumstances of the Veteran's 
service, the Veteran's lay testimony alone 
may establish the occurrence of the claimed 
in-service stressor.  
38 C.F.R. § 3.304(f), as amended, 75 Fed. Reg. 39843 
(July 13, 2010).  While effective on July 13, 2010, this 
final rule applies to an application for service 
connection for PTSD that was appealed to the Board before 
July 12, 2010, but has not been decided by the Board as 
of that date.

The RO has issued a formal finding that the information necessary 
to corroborate the Veteran's stressor, exposure to Scud attacks, 
cannot be located.  The locations at toward which Scud attacks 
were launched, and the locations at which Scud missiles landed, 
is well known.  The only information not known is whether the 
unit to which the Veteran was assigned was present at those 
locations.  The Veteran's personnel records, or records kept by 
the Veteran's reserve component unit, should establish the 
Veteran's assignment to a unit and where that unit was located.  
On remand, the RO should obtain the unit history of the U.S. 
Army's 24th Personnel Service Company, assuming the Veteran has 
accurately identified the unit to which he was assigned, from 
January 1991 to March 1991 in an attempt to verify the alleged 
Scud attacks.  Then, if the claim cannot be granted under the 
above-referenced changes to 38 C.F.R. § 3.304(f), the Veteran 
should be VA examination or other development of the claim as 
required.  

Accordingly, the case is REMANDED for the following action:

1.  At a minimum the RO should obtain the records 
of the Veteran's accrued points and the Veteran's 
official reserve component discharge information, 
such as a NGB-22.  The Veteran's personnel and 
administrative records should be obtained.  The 
Veteran should be asked to verify the reserve 
component with which he served, including the 
state and unit, and, after the Veteran provides 
authorization, records must be requested from the 
appropriate Adjutant General or other state 
official.  No request to the National Personnel 
Records Center (NPRC) is required unless the 
reserve component advises VA that the Veteran's 
records were sent to NPRC.  A negative reply from 
NPRC, in the absence of specific confirmation 
that the Veteran's records were sent to that 
facility, MAY NOT serve as a basis for a finding 
of unavailability of records.  

After the RO has verified the unit to which the 
Veteran was assigned, the RO should request a 
unit history for that unit or for its higher 
headquarters from the U.S. Army and Joint 
Services Records Research Center (JSRRC) or other 
appropriate agency.  The JSRRC should be 
requested to provide any additional information 
that might corroborate the Veteran's alleged 
stressors.  Specifically, it should be asked 
where the Veteran's unit (24th Personnel Service 
Company) was stationed from January 1991 to March 
1991.  The JSRRC should indicate whether any 
location at which the Veteran's unit was 
stationed was subjected to Iraqi Scud missile 
attacks from January 1991 to March 1991.   

If JSRRC has no unit history for the Veteran's 
unit, reserve component, or higher headquarters 
to which the unit was assigned, that agency 
should assist the RO to determine where the RO 
might obtain information as to where the 
Veteran's unit was located, to include records 
held by the state government which controlled the 
Veteran's unit or a service department to which 
that unit was assigned.    

If no state or federal agency can determine where 
the Veteran's unit was located while stationed in 
the Persian Gulf, then the Defense Finance and 
Accounting Service (DFAS) should be requested to 
provide records which would show whether the 
Veteran received combat pay during deployment to 
Southwest Asia.

2.  AFTER personnel records, separation records, 
administrative records, unit history or location 
records, or DFAS records, have been obtained, the 
RO should schedule the Veteran for a VA 
examination for compensation purposes, IF no 
benefit for an acquired psychiatric disorder is 
granted.  The requested examination should be 
sufficiently broad to accurately determine the 
current nature and severity of the Veteran's 
chronic acquired psychiatric disorders.  Send the 
claims folders to the examiner for review of 
pertinent documents therein prior to examination 
of the Veteran.  The examination report should 
specifically state that such a review was 
conducted.  All indicated tests and studies 
should be accomplished and the findings then 
reported in detail.  

If the Veteran's contention that he was stationed 
at a base which came under Scud missile attack is 
not confirmed, the examiner should also be asked 
to confirm whether the Veteran's claimed in-
service stressors, such as the Veteran's general 
fear of hostile military activity, is adequate to 
support a diagnosis of PTSD and whether the 
Veteran's symptoms are related to the claimed 
stressor(s).  The specific stressor or stressors 
supporting such a diagnosis should be identified.  

If an acquired psychiatric disorder other than 
PTSD is diagnosed, the examiner should advance an 
opinion as to whether it is at least as likely as 
not (i.e., probability of 50 percent or greater) 
that any identified chronic acquired psychiatric 
disability originated during active service or is 
otherwise etiologically related to his active 
service.

A rationale for all opinions should be provided.  
If the examiner cannot provide an opinion without 
resort to mere speculation, such should be stated 
with supporting rationale.

3.  The RO should then schedule the Veteran for 
an appropriate VA examination for the purpose of 
ascertaining the nature and etiology of any 
chronic skin disorder(s).  The claims folder 
should be made available for review in 
conjunction with the examination and the 
examiner's attention should be directed to this 
remand.  The examiner should also be notified 
that past skin diagnoses include epidermal 
acanthosis with focal mild hypergranulosis on the 
distal shaft of his penis; epidermal 
hyperkeratosis, hypergranulosis, and 
papillomatosis on the shaft of his penis; 
epidermal hyperkeratosis, hypergranulosis, 
koilocytosis, and papillomatosis on the right 
posterior thigh; seborrhoeic keratosis on his 
back; and sebaceous hyperplasia on his forehead.  
All necessary tests should be accomplished.  

The examiner should identify and describe in 
detail any objective evidence of the Veteran's 
claimed skin disorder(s).  The examiner should 
assign a diagnosis for each diagnosed skin 
disorder.  If the Veteran has symptoms of a skin 
disorder for which no diagnosis can be assigned, 
the examiner should describe those symptoms and 
opine as to whether the symptoms present an 
undiagnosed illness.   

As to each skin disorder for which a diagnosis is 
assigned, the examiner should render an opinion 
as to whether it is "more likely than not" 
(likelihood greater than 50 percent), "at least 
as likely as not" (likelihood of at least 50 
percent), or "less likely than not" or "unlikely" 
(less than a 50 percent likelihood) that the 
diagnosed disorder was incurred during, 
manifested during any identified skin disorder, 
diagnosed or undiagnosed, is related to the 
service.  

In answering each question, the examiner must 
comment on the Veteran's lay statements as to 
onset of each skin disorder.  

The rationale for all opinions expressed should 
be provided in a legible report.  If any 
requested opinion cannot be provided without 
resort to pure speculation, the examiner should 
so indicate.  The examiner should state the 
reason why speculation would be required in this 
case (e.g., if the requested determination is 
beyond the scope of current medical knowledge, 
actual causation cannot be selected from multiple 
potential causes, etc.).  If the examiner is 
unable to reach an opinion because there are 
insufficient facts or data within the claims 
file, the examiner should identify the relevant 
testing, specialist's opinion, or other 
information needed to provide the requested 
opinion.  After development and an attempt to 
obtain the identified information, the claims 
file should be returned to the examiner for an 
updated opinion.  

4.  The RO should then schedule the Veteran for 
an appropriate VA examination to determine the 
nature and etiology of any disorder manifested by 
joint pain in the bilateral hips and knees.  The 
claims file should be made available for review 
in conjunction with the examination and the 
examiner's attention should be directed to this 
remand.  The examiner should also be notified 
that the Veteran has been diagnosed with 
osteoarthritis and degenerative disc disease.  
All necessary tests should be accomplished.  

The examiner should identify and describe in 
detail any objective evidence of the Veteran's 
claimed joint pain of the bilateral hips and 
knees and opine as to whether any identified 
findings are attributable to known clinical 
diagnoses, to include osteoarthritis and 
degenerative disc disease.  The examiner should 
also render an opinion as to whether it is "more 
likely than not" (likelihood greater than 50 
percent), "at least as likely as not" (likelihood 
of at least 50 percent), or "less likely than 
not" or "unlikely" (less than a 50 percent 
likelihood) that any identified hip and/or knee 
disorder is related to service.  If there are 
symptoms or complaints which are objectively 
demonstrated which are not attributable to a know 
diagnosis, the examiner should so state, and 
explain whether there is an undiagnosed 
disability or a qualifying chronic disability.

5.  Following completion of the above, the 
Veteran's claims should be readjudicated.  If any 
benefit on appeal is not granted, then the 
Veteran and his representative should be 
furnished an appropriate supplemental statement 
of the case and be provided an opportunity to 
respond.  The case should then be returned to the 
Board for further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
Tresa M. Schlecht, 
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


